UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 95-30320
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                  VERSUS


                               MICHAEL WEST,


                                                       Defendant-Appellant.



             Appeal from the United States District Court
                 For the Western District of Louisiana
                              (CA-94-1549)
                            February 6, 1996


Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Appellant,    Michael    West,    brought   this       28   U.S.C.    §   2255

proceeding challenging his drug offense convictions.                The district
court denied relief without a hearing.           We affirm, although on a

different basis than the district court.

     West’s    primary    contention    is   that     his    counsel      rendered

inadequate     assistance   because    he    failed    to    call   West’s      co-

defendants, Taylor and Mitchell, who were tried with him, as alibi

1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
witnesses. West supports his motion with an affidavit from one co-

defendant stating that he told West’s attorney that he would

testify that West was not involved in the activity which was the

subject of the indictment.           The other co-defendant’s affidavit

stated that all the drugs were his, not West’s and that West did

not sell drugs to the undercover agent.               We examine ineffective

assistance claims under the Strickland v. Washington, 466 U.S. 668

(1984) standard, and, assuming without deciding that counsel’s

performance was inadequate, conclude that Appellant cannot show

prejudice.     We also conclude that no hearing in the district court

was required.

     West and his co-defendants were tried together. West’s motion

for severance because of his desire              to call one of the co-

defendants was denied.         Since they were tried together, the co-

defendants     would    have   to    waive    their    right   against   self-

incrimination to testify.           The trial record makes it clear that

this would not have happened.          Neither co-defendant testified in

his own defense, so the statement in the affidavit of co-defendant

Taylor, made after the trial, that he would have testified is

clearly refuted.       Co-defendant Mitchell does not say that he would

have testified, only that if he had he would have said that the

drugs belonged to him.

     Even if we assume, however, that both co-defendants would have

testified, there is no reasonable probability that the outcome

would   have   been    different.       The   evidence    against   West   was

overwhelming. He owned and operated a business called “Master Care


                                        2
Car Wash”.     In four months undercover officers made nine drug

purchases from West, Taylor and Mitchell at this location.                     In

meetings leading to the purchases Appellant declared that all drugs

sold by Mitchell were West’s.          On one occasion agents purchased

46.2 grams of cocaine from West, who was assisted by Mitchell and

Taylor.   Search warrants produced cocaine from the car wash, and

cocaine and drug paraphernalia from Appellant’s girlfriend’s house

which Appellant occupied with her. Appellant advised the police on

the day of the searches that all drugs found at the car wash and at

his girlfriend’s house were his and that the others should be

released although, at trial, Appellant denied making the statement.

In our view, the record clearly negates the need for a hearing in

the district     court,   especially       since   the   §   2255   hearing   was

conducted by the same judge who presided at the trial.                   United

States v. Briggs, 939 F.2d 222, 228 (5th Cir. 1991).                 The record

also adequately shows that Appellant cannot establish prejudice.

     The remaining issues raised by Appellant are frivolous.

     AFFIRMED.




                                       3